Greco v Greco (2015 NY Slip Op 03803)





Greco v Greco


2015 NY Slip Op 03803


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
HECTOR D. LASALLE, JJ.


2014-09651
 (Index No. 7393/13)

[*1]Kathleen M. Greco, appellant, 
vMichael A. Greco, respondent.


Kathleen M. Greco, Rock Tavern, N.Y., appellant pro se.
Alysia R. Baker, Goshen, N.Y., for respondent.

DECISION & ORDER
Appeal, by permission, from an order of the Supreme Court, Orange County (Maria Vasquez-Doles, J.), dated September 3, 2014. The order, insofar as appealed from, granted the defendant's oral application to direct the removal of the plaintiff's adult daughter from the marital residence.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and the defendant's oral application to direct the removal of the plaintiff's adult daughter from the marital residence is denied.
Since the plaintiff's adult daughter is not a party to the instant action for a divorce and ancillary relief, and in light of the fact that the plaintiff's use of the marital home has not been curtailed in any fashion during the pendency of the action, it was improper for the Supreme Court to grant the defendant's oral application to direct the removal of the plaintiff's adult daughter from the marital residence during the pendency of the action (cf. Joseph v Joseph , 230 AD2d 716, 717; Wolfe v Wolfe , 111 AD2d 809, 810).
MASTRO, J.P., SKELOS, DICKERSON and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court